Citation Nr: 0504885	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type 
II, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from August 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.                 

This case was remanded by the Board in June 2004.  For the 
reasons explained below, it is again necessary to return this 
case to the RO for further development.  This appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. 


REMAND

In this case, the RO has evaluated the appellant's diabetes 
mellitus type II as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  Under 
this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.     

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

In June 2004, the Board remanded the appellant's claim for 
entitlement to an increased rating for diabetes mellitus type 
II.  In the June 2004 decision, the Board requested that the 
RO afford the appellant a VA examination to determine the 
current nature and severity of his diabetes mellitus type II.  
The Board also requested that the examiner specifically state 
whether the appellant's diabetes mellitus type II, alone, 
required the appellant to regulate his activities.  In 
addition, the examiner was requested to address the other 
relevant considerations for determining whether the appellant 
deserved a rating higher than 20 percent.  

As per the Board's June 2004 decision, the appellant 
underwent a VA examination in July 2004.  At that time, the 
examining physician stated that the appellant had been 
diagnosed with diabetes mellitus type II at age 50.  The 
examiner indicated that according to the appellant, his 
diabetes had restricted his activities in that he was 
fatigued all of the time and had constant tingling and 
painful sensations in his feet, which caused him to have 
decreased ambulation.  The appellant indicated that he also 
had bilateral finger numbness and difficulty achieving 
erections.  He denied any known ketoacidotic events, but 
reported rare hypoglycemic reactions.  The appellant noted 
that he tried to follow the "ADA diet," and he denied any 
weight gain or weight loss since his last VA examination in 
October 2002.  According to the appellant, he saw his 
diabetic care provider approximately every three months.  In 
regard to the appellant's treatment for his diabetes, the 
examiner reported that the appellant took insulin twice a day 
and oral medication on a daily basis.  

The physical examination of the appellant's extremities 
showed that there was no clubbing or cyanosis, and no foot 
ulcerations or lesions.  In regard to the appellant's skin, 
there were no abnormal rashes or lesions.  Upon neurological 
examination, strength was normal, sensation was intact, and 
deep tendon reflexes were 2+ and symmetric.  The appellant's 
gait was normal without ataxia.  The diagnosis was diabetes 
mellitus type II.  The examiner indicated that, as previously 
stated, the appellant had had diabetes since approximately 
the age of 50.  In addition, the examiner noted that the 
appellant had rare hypoglycemic reactions and complications 
of his diabetes.  The examiner reported that according to the 
appellant, his diabetic complications included constant 
fatigue and neuropathic symptoms, which included the finger 
numbness and paresthesias in his lower extremities, as well 
as the difficulty with erections.          

Upon a review of the July 2004 VA examination report, the 
Board finds that the examiner did not specifically address 
the question of whether the appellant's diabetes mellitus 
type II, alone, required the appellant to regulate his 
activities.  Therefore, in light of the above, it is the 
Board's determination that the RO has not complied with the 
instructions from the June 2004 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
current nature and severity of all 
manifestations of the appellant's 
service-connected diabetes mellitus type 
II.  The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
October 2002 and July 2004 VA examination 
reports.  

All necessary special studies or tests 
are to be accomplished.  The examiner 
must report pertinent medical complaints, 
symptoms, and clinical findings.  In this 
regard, the examiner must comment on 
whether the appellant's diabetes mellitus 
is controlled, and include a discussion 
as to the methods used to achieve 
control, specifically stating whether the 
appellant is on a restricted diet, 
whether a hypoglycemic agent is required, 
and, whether the appellant requires 
insulin, and if so, how frequently.  The 
examiner must also specifically comment 
upon whether the appellant's service-
connected diabetes mellitus type II 
requires regulation of activities.  The 
examiner must report episodes of 
ketoacidosis or hypoglycemic reactions 
and if such episodes require 
hospitalizations, and if so, how many per 
year.  The examiner is further requested 
to report whether such episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  The 
examiner must also comment upon 
complications due to the appellant's 
service-connected diabetes mellitus type 
II and the severity of each.  In 
addition, the examiner must indicate 
whether the appellant's diabetes has 
resulted in progressive loss of weight 
and strength.  The report prepared should 
be typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The 
RO must also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If any 
such action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




